DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 and 10/05/2021 has been considered by the examiner.
In the IDS filed 10/05/2021, Foreign patent reference # 12, IN953MUM2006, has not been considered. This listing fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document. No copy, translation, or abstract has been received. The document cannot be located online.

Status of the Claims
The claims filed 11/12/2021 are under consideration.
Claims 50-61 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 56 depends from claim 55 and recites the same limitation. Claim 56 fails to further limit claim 55 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of U.S. Patent No. 10307371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference patent claims methods for treating Lymphangioleiomyomatosis in a human subject in need of such treatment, the method comprising administering to the subject by inhalation a pharmaceutical dry powder composition comprising microparticles of sirolimus, particles of a carrier, and one or more optional excipients, wherein the microparticles of sirolimus have a mean diameter of from 1 to 5 microns, and wherein the sirolimus is the only therapeutic agent in the composition (claim 1). The limitations of instant claim 54 are found in claim 2. The limitations of instant claims 51 and 57 are suggested in claims 3, 6, and 7. The limitation of instant claim 59 is found in claim 1. The limitation of instant claim 58 is found in claim 5. The limitation of instant claim 61 is found in claim 4. 
The invention claimed by the reference patent differs from the presently claimed invention by the particle size range. However, the particle size range of the presently claimed invention is within the range of 1-5 microns claimed in the reference patent. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
The presently claimed invention recites a broader patient population. However, the patient population of the reference patent is within the scope of the presently claimed patient population since lymphangioleiomyomatosis is a lung disease or disorder.
Accordingly, the subject matter of claims 50-61 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 11491143. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach method for treating pulmonary arterial hypertension (PAH) in a human subject in need of such treatment, the method comprising administering to the subject by inhalation a pharmaceutical dry powder composition comprising micronized rapamycin particles and particles of a carrier, wherein the micronized rapamycin particles have a Mass Median Aerodynamic Diameter (MMAD) of from 2-3 microns, wherein the composition is effective to deliver a therapeutic amount of the microparticulate rapamycin to the lungs of the human subject, and wherein rapamycin is the only therapeutic agent in the composition. Once daily administration is found in claim 2. 50-150 micrograms rapamycin is found in claim 3. The limitations of instant claim 54 are found in claim 9. The limitations of instant claim 55 and 56 are suggested in claims 9-11. The reference patent claims do not expressly recite two different lactose carriers. However, the reference patent claims two different carriers and names lactose as a carrier. Thus, it would have been obvious before the effective filing date of the presently claimed invention to select lactose as the carrier with a reasonable expectation of success. The skilled artisan would have been motivated to select lactose since lactose is clearly suggested for the carrier particles in the reference patent claims. 
Accordingly, the subject matter of claims 50-61 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 11103449. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference patent claims method for treating a chronic lung disease or disorder in a human subject in need thereof, the method comprising administering to the subject by inhalation a pharmaceutical composition in the form of an inhalable dry powder consisting of microparticles of rapamycin and particles of a carrier, wherein the composition does not contain a surfactant or other additive. Mass Median Aerodynamic Diameter (MMAD) of from 1 to 5 microns is found in reference patent claim 5. The claimed range is within the range claimed in the reference patent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. It is also noted the claimed particle size range is disclosed by reference patent claim 6. The patient population of the method claimed in the reference patent is within the scope of lung disease or disorder of the presently claimed invention. The limitation of instant claim 51 is found in claim 2. The limitation of instant claim 58 is found in claim 4. The limitation of instant claim 57 is found in claim 12. The limitation of instant claim 54 is found in claim 7. The reference patent claims do not expressly recite two different lactose carriers. However, the reference patent claims two different carriers and names lactose as a carrier. Thus, it would have been obvious before the effective filing date of the presently claimed invention to select lactose as the carrier with a reasonable expectation of success. The skilled artisan would have been motivated to select lactose since lactose is clearly suggested for the carrier particles in the reference patent claims. 
Accordingly, the subject matter of claims 50-61 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 10307370. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference patent claims a method for treating lymphangioleiomyomatosis in a human subject in need of such treatment, the method comprising administering to the subject via inhalation the composition of claim 1. This is a lung disease or disorder within the scope of the presently claimed method. See instant claim 59. Two different lactose carriers are found in claim 4. The limitations of claims 51 and 57 are suggested in claims 13 and 17. 
The reference patent claims do not expressly teach the composition does not contain a surfactant or other additive. However, the reference patent claims suggest excipients are optional. It would have been obvious before the effective filing date of the presently claimed invention to practice a method as claimed in the reference patent using a composition which does not contain a surfactant or other additive with a reasonable expectation of success. The skilled artisan would have been motivated to administer a composition consisting only of rapamycin and carrier since the reference patent indicates additional excipients are optional. 
Since the reference patent claims a method which contains the same active step of administering a composition having the same drug in the same amount, the process would appear to necessarily result in the same effect recited in claim 58. 
Accordingly, the subject matter of claims 50-61 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615